                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        OCALA DIVISION

HEIDI STRAIGHT CASTRO,

               Plaintiff,

       v.                                             Case No: 5:17-cv-510-Oc-DNF

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
       _____________________________

                                        OPINION AND ORDER

       Plaintiff, Heidi Straight Castro, seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (“SSA”) denying her claim for a period of

disability and disability insurance benefits (“DIB”). The Commissioner filed the Transcript of the

proceedings (hereinafter referred to as “Tr.” followed by the appropriate page number), and the

parties filed legal memoranda setting forth their respective positions. For the reasons set out

herein, the decision of the Commissioner is REVERSED AND REMANDED pursuant to §

205(g) of the Social Security Act, 42 U.S.C. § 405(g).

      I.    Social Security Act Eligibility, Standard of Review, Procedural History, and the
            ALJ’s Decision

       A. Social Security Act Eligibility

       The law defines disability as the inability to do any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905. The

impairment must be severe, making the claimant unable to do her previous work, or any other
substantial gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2),

1382(a)(3); 20 C.F.R. §§ 404.1505-404.1511, 416.905-416.911.

       B. Standard of Review

       The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

42 U.S.C. § 405 (g). “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate support to a conclusion. Even if the evidence

preponderated against the Commissioner’s findings, we must affirm if the decision reached is

supported by substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004)

(citing Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)); Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990). In conducting this review, this Court may not reweigh the evidence

or substitute its judgment for that of the ALJ, but must consider the evidence as a whole, taking

into account evidence favorable as well as unfavorable to the decision. Martin v. Sullivan, 894

F.2d 1329, 1330 (11th Cir. 2002); Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). However,

the District Court will reverse the Commissioner’s decision on plenary review if the decision

applied incorrect law, or if the decision fails to provide sufficient reasoning to determine that the

Commissioner properly applied the law. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064,

1066 (11th Cir. 1994).      The Court reviews de novo the conclusions of law made by the

Commissioner of Social Security in a disability benefits case. Social Security Act, § 205(g), 42

U.S.C. § 405(g).

       The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R. §§ 404.1520,

416.920. At step one, the claimant must prove that she is not undertaking substantial gainful

employment.     Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001), see 20 C.F.R. §




                                                    -2-
404.1520(a)(4)(i). If a claimant is engaging in any substantial gainful activity, she will be found

not disabled. 20 C.F.R. § 404.1520(a)(4)(i).

       At step two, the claimant must prove that she is suffering from a severe impairment or

combination of impairments. Doughty, 245 F.3d at 1278, 20 C.F.R. § 1520(a)(4)(ii). If the

claimant’s impairment or combination of impairments does not significantly limit her physical or

mental ability to do basic work activities, the ALJ will find that the impairment is not severe, and

the claimant will be found not disabled. 20 C.F.R. § 1520(c).

       At step three, the claimant must prove that her impairment meets or equals one of

impairments listed in 20 C.F.R. Pt. 404, Subpt. P. App. 1; Doughty, 245 F.3d at 1278; 20 C.F.R. §

1520(a)(4)(iii). If she meets this burden, she will be considered disabled without consideration of

age, education and work experience. Doughty, 245 F.3d at 1278.

       At step four, if the claimant cannot prove that her impairment meets or equals one of the

impairments listed in Appendix 1, she must prove that her impairment prevents her from

performing her past relevant work. Id. At this step, the ALJ will consider the claimant’s RFC and

compare it with the physical and mental demands of her past relevant work. 20 C.F.R. §

1520(a)(4)(iv), 20 C.F.R. § 1520(f). If the claimant can still perform her past relevant work, then

she will not be found disabled. Id.

       At step five, the burden shifts to the Commissioner to prove that the claimant is capable of

performing other work available in the national economy, considering the claimant’s RFC, age,

education, and past work experience. Doughty, 245 F.3d at 1278; 20 C.F.R. § 1520(a)(4)(v). If

the claimant is capable of performing other work, she will be found not disabled. Id.            In

determining whether the Commissioner has met this burden, the ALJ must develop a full and fair

record regarding the vocational opportunities available to the claimant. Allen v. Sullivan, 880 F.2d



                                                   -3-
1200, 1201 (11th Cir. 1989). There are two ways in which the ALJ may make this determination.

The first is by applying the Medical Vocational Guidelines (“the Grids”), and the second is by the

use of a vocational expert (“VE”). Phillips v. Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004).

Only after the Commissioner meets this burden does the burden shift back to the claimant to show

that she is not capable of performing the “other work” as set forth by the Commissioner. Doughty

v. Apfel, 245 F.3d 1274, 1278 n.2 (11th Cir. 2001).

       C. Procedural History

       Plaintiff filed an application for a period of disability and DIB on February 10, 2014,

alleging disability beginning December 24, 2013. (Tr. 172-74). Plaintiff’s application was denied

initially, and upon reconsideration. (Tr. 113-15, 118-22). At Plaintiff’s request, an administrative

hearing was held before Administrative Law Judge Myriam C. Fernandez Rice (the “ALJ”) on

November 10, 2016. (Tr. 60-79). On November 23, 2016, the ALJ entered a decision finding that

Plaintiff was not under a disability from the alleged onset date of December 24, 2013, through the

date of the decision. (Tr. 10-27). Plaintiff appealed the ALJ’s decision and the Appeals Council

denied Plaintiff’s request for review on August 29, 2017. (Tr. 1-7). Plaintiff initiated the instant

action by filing a Complaint (Doc. 1) on October 30, 2017.

       D. Summary of the ALJ’s Decision

       At step one of the sequential evaluation, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since December 24, 2013, her alleged onset date. (Tr. 12). At step two,

the ALJ found that Plaintiff had the following severe impairments: degenerative disc disease,

asthma and chronic obstructive pulmonary disease, fibromyalgia with peripheral neuropathy and

left hand neuralgia, mental impairments variously diagnosed as anxiety and depression, and

obesity. (Tr. 12). At step three, the ALJ found that Plaintiff did not have an impairment or



                                                   -4-
combination of impairments that meets or medically equals the severity of any of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 13).

          Before proceeding to step four, the ALJ found that Plaintiff had the residual functional

capacity (“RFC”) to

              perform light work as defined in 20 CFR 404.1567(b) except that she can
              stand or walk up to four hours in an eight hour day and sit six hours in an
              eight hour day. The claimant can never climb ladders, ropes, or scaffolds,
              and can perform all other postural categories occasionally including
              stooping, crouching, kneeling, crawling, climbing ramps and stairs, and
              balancing. The claimant requires a handheld assistive device for uneven
              terrain and prolonged ambulation, and fingering with the left-hand is
              limited to frequent not constant. The claimant should avoid concentrated
              exposure environmental irritants such as fumes, odors, dusts, and gases,
              and should avoid concentrated exposure to moving machinery and
              unprotected heights. The claimant is suitable for positions with only
              occasional interaction with the public, so that superficial interaction is
              allowed and the tasks are primarily focused on things rather than people-
              focused.

(Tr. 14-15). At step four, the ALJ found that Plaintiff, through the date last insured, was unable to

perform her past relevant work as a licensed practical nurse. (Tr. 21).

          At step five, the ALJ found that considering Plaintiff’s age, education, work experience,

and RFC, there were jobs that existed in significant number in the national economy that should

could have performed through her date last insured. (Tr. 21). Relying on the testimony of a

vocational expert, the ALJ identified the following jobs: cashier II and ticket taker. (Tr. 21-22).

The ALJ concluded that Plaintiff has not been under a disability from December 24, 2013, through

the date of the decision, November 23, 2016. (Tr. 22).

    II.       Analysis

          Plaintiff raises two issues on appeal: (1) whether the ALJ erred by failing to give great

weight to the opinions of Plaintiff’s treating physicians, and (2) whether the ALJ erred by rejecting

Plaintiff’s testimony. The Court begins with Plaintiff’s first issue.

                                                     -5-
        Plaintiff argues that the ALJ erred by failing to give sufficient weight to the opinions of

three treating physicians: Robert Ulseth, M.D., Gaurav Malhotra, M.D., and Alistair Co, M.D.

(Doc. 17 p. 15-19). Plaintiff contends that the inconsistencies between the opinions are relatively

minor and that they all agree that Plaintiff is not able to sit, stand, or walk for a total of eight hours

per work day. (Doc. 17 p. 16). Further, Plaintiff argues that the ALJ did not meaningfully explain

his finding that the opinions were inconsistent with the record as a whole. (Doc. 17 p. 17). Finally,

Plaintiff argues that the record reveals numerous objective findings that support the treating

doctors’ finding that Plaintiff is unable to complete a full workday. (Doc. 17 p. 18-19). In response,

Defendant argues that the ALJ had good cause for discounting the opinions of Plaintiff’s treating

physicians. (Doc. 18 p. 5-12).

        The Court begins with a review of the medical evidence from these physicians. The record

shows that from February of 2013 through May of 2014, Plaintiff treated with a primary care

physician, Dr. Gaurav Malhotra, at the Your Family Doctor Clinic. (Tr. 288-97). Notable

diagnoses included abdominal pain, insomnia, lower back pain, lumbar radiculopathy, anxiety,

headaches, and hypertension. (Tr. 289-91, 296, 298-301). Physical examinations typically showed

that Plaintiff had a normal gait and no neurological deficits. (See Tr. 290, 292, 295-96, 298-301).

During her most recent visit to Dr. Malhotra’s clinic, Plaintiff reported that Vicodin was not

relieving her pain. (Tr. 289).

        In November of 2014, Plaintiff’s primary care physician, Dr. Malhotra, provided an

opinion on Plaintiff’s work capabilities. (Tr. 323-24). The doctor wrote that Plaintiff could sit for

less than one hour and stand or walk for less than one hour in an eight-hour workday. (Tr. 323).

Dr. Malhotra noted that Plaintiff could lift up to 20 pounds both occasionally and frequently. (Id.).

The doctor observed that Plaintiff would be able to use her hands for grasping, handling, fingering,



                                                      -6-
pushing, pulling, and fine manipulation. (Id.). Dr. Malhotra also wrote that Plaintiff would need to

take unscheduled breaks during the workday and would need to intermittently elevate her legs.

(Tr. 324). The doctor determined that Plaintiff could occasionally bending, but could never kneel,

squat, crawl, or climb. (Id.).

        In May of 2015, Plaintiff had an appointment with Dr. Alistair C. Co at Suncoast Primary

Care. (Tr. 326, 490). She reported that she used to work as a nurse with Citrus County Hospice but

was forced to quit due to lower back pain and chronic obstructive pulmonary disease (“COPD”).

(Id.). She also appeared to have moderately severe depression. (Id.). A physical examination

showed that Plaintiff was cooperative and comfortable. (Tr. 327, 491). She had no clubbing or

edema in her extremities, and a neurological examination was non-focal. (Id.). Dr. Co diagnosed

Plaintiff with chronic pain syndrome and refilled her prescription for hydrocodone. (Id.). He also

prescribed Venlafaxine for depression. (Id.).

        In August of 2015, Plaintiff had a lumbar spine MRI, which showed that she had disc

degeneration and facet hypertrophy at L4-L5 and L5-S1, but no stenosis. (Tr. 330-31, 488-49).

Later that month, Plaintiff returned to Dr. Co’s office to review the MRI results. (Tr. 486). The

doctor refilled Plaintiff’s main medications and prescribed a cane and a back brace. (Tr. 486-87;

see also Tr. 332-33).

        The next month, Plaintiff told Dr. Co that she was having pain in the right lateral side of

her elbow and in her right shoulder. (Tr. 483). She was having difficulty raising her arm above her

head. (Id.). Dr. Co diagnosed her with lateral epicondylitis. (Id.). Plaintiff’s insomnia, chronic pain

syndrome, depression, and anxiety were noted to be stable. (Id.).

        In November of 2015, Plaintiff told Dr. Co that she had recently fallen in the shower and

hit her head. (Tr. 466). This was the second time that she had fallen, and she was requesting a



                                                     -7-
shower chair. (Id.). Plaintiff also noted that she continued to have fatigue and lower back pain,

though her pain level was stable on medication. (Id.). She also had symptoms of COPD but

continued to smoke cigarettes. (Id.). Dr. Co noted that Plaintiff’s lungs were clear to auscultation,

with no wheezing, rhonci, or rales. (Tr. 467). A neurological examination was non-focal. (Id.). Dr.

Co prescribed medications and recommended a nicotine patch. (Id.).

       In March of 2016, Plaintiff asked Dr. Co to submit a letter to the Department of Children

and Families explaining that she could not perform work activity. (Tr. 425). Plaintiff stated that

she needed the letter to continue receiving food stamps. (Id.). Her medical conditions were stable

and a physical examination was within normal limits. (Id.). The doctor noted that Plaintiff “has

not been back smoking.” (Id.). He renewed Plaintiff’s prescriptions. (Tr. 426).

       On the day of this visit, Dr. Co drafted short letter regarding Plaintiff’s medical condition.

(Tr. 346). He noted that Plaintiff has lower back pain and anxiety, and cannot sit or be on her feet

for longer than an hour. (Id.). He noted that this limitation would be in effect from March of 2016

through October of 2016. (Id.).

       Dr. Co filled out a medical source statement regarding Plaintiff’s functional limitations.

(Tr. 347-48). The doctor wrote that Plaintiff could sit for less than two hours and stand or walk for

less than three hours in an eight-hour workday. (Tr. 347). He limited Plaintiff to less than 10

pounds of lifting. (Id.). Dr. Co wrote that Plaintiff could use her hands for simple grasping,

handling, fingering, pushing, and pulling, but he noted Plaintiff could not perform fine fingering

due to a limited range of motion in her left hand. (Id.). The doctor noted that Plaintiff would need

an unscheduled break once per hour, for 20 to 25 minutes at a time. (Tr. 348). He determined that

Plaintiff could never bend, kneel, squat, crawl, or climb. (Id.).




                                                    -8-
        In June of 2016, Plaintiff saw Dr. Co for an annual wellness checkup. (Tr. 395). She

complained of severe pain in her back and inner thigh. (Id.). In addition, Claimant reported that

she was having chest pain at night when lying down. (Id.). She was concerned about her short-

term memory, but her depression and anxiety were stable. (Id.). Dr. Co’s diagnoses included chest

pain; COPD; chronic pain syndrome; fatigue; fibromyalgia; anxiety; and chronic insomnia. (Tr.

398-99).

        In June of 2016, Dr. Robert Ulseth filled out a medical opinion. (Tr. 349- 50). He observed

that Plaintiff could sit for less than three hours and stand or walk for less than three hours in an

eight-hour workday. (Tr. 349). He determined that Plaintiff could lift or carry less than 10 pounds.

(Id.). Dr. Ulseth noted that Plaintiff could perform grasping, handling, and fingering, but could not

push or pull. (Id.). The doctor also wrote that Plaintiff would need to take 4 or 5 unscheduled

breaks per day, for up to 30 minutes at a time. (Tr. 350). Dr. Ulseth determined that Plaintiff could

occasionally bend, but could never squat, kneel, crawl, or climb. (Id.).

        In July of 2016, Plaintiff told Dr. Co that she was having in her back, shoulders, and knees.

(Tr. 383). She rated the pain as a 10 out of 10 in severity. (Id.). She also had been having chest

pain off and on and was waiting to have a stress test scheduled. (Id.). Her anxiety and depression

were stable, and she had not experienced any panic attacks or suicidal thoughts. (Id.). A physical

examination showed that Plaintiff was alert, oriented, comfortable, and cooperative. (Id.). She had

normal shape and expansion in her chest, and her lungs were clear to auscultation. (Id.). A

neurological examination was non-focal. (Id.). Dr. Co filled Claimant’s medications and referred

her to a cardiologist. (Tr. 384).

        Later that month, Plaintiff had another appointment with Dr. Co. (Tr. 376). She reported

having shortness of breath and coughing for the past four weeks. (Id.). In addition, Plaintiff stated



                                                    -9-
that’s he was having pain in her lower back and inner thigh. (Id.). Her anxiety and depression were

stable. (Id.). A physical examination showed that Plaintiff was comfortable and cooperative. (Tr.

377). She had decreased breath sounds in her chest, but no wheezes, rhonci, or rales. (Id.). Dr. Co’s

diagnoses included an exacerbation of COPD; anxiety; insomnia; chronic pain syndrome; and

hypertension. (Id.). The doctor prescribed inhalers for Plaintiff’s COPD and renewed her

prescriptions for Ativan and Zolpidem. (Tr. 377-78). In addition, Dr. Co renewed Plaintiff’s

hydrocodone and increased Plaintiff’s dosage of gabapentin. (Tr. 378).

       In her decision, the ALJ carefully reviewed the medical opinions from Drs. Malhotra,

Ulseth, and Co, and explained the weight accorded to these opinions as follows:

            I have afforded less weight to the statements of the claimant's treating
            physicians, Dr. Malhotra, Dr. Ulseth, and Dr. Co, as the statements are
            inconsistent with each other, and inconsistent with the record as a whole.
            The doctors differed on their opinions regarding hours of
            standing/walking and sitting, elevating legs, using hands for fine
            manipulation, and pushing/pulling. In addition, the check-box style forms
            completed by the physicians include only conclusions regarding the
            functional limitations without any rationale for those conclusions.

(Tr. 18). In addition, the ALJ explained that she accorded little weight to the March 2016 letter

from Dr. Co on the basis that “it was penned with the purpose of assisting the claimant in obtaining

food stamp benefits, rather than a functional assessment.” (Tr. 19).

       “The Secretary must specify what weight is given to a treating physician’s opinion and any

reason for giving it no weight, and failure to do so is reversible error.” MacGregor v. Bowen, 786

F.2d 1050, 1053 (11th Cir. 1986) (citation omitted). The Eleventh Circuit has held that whenever

a physician offers a statement reflecting judgments about the nature and severity of a claimant’s

impairments, including symptoms, diagnosis, and prognosis, what the claimant can still do despite

his or her impairments, and the claimant’s physical and mental restrictions, the statement is an

opinion requiring the ALJ to state with particularity the weight given to it and the reasons therefor.

                                                    - 10 -
Winschel v. Commissioner of Social Security, 631 F.3d 1176, 1178-79 (11th Cir. 2011). Without

such a statement, “it is impossible for a reviewing court to determine whether the ultimate decision

on the merits of the claim is rational and supported by substantial evidence.” Id. (citing Cowart v.

Shweiker, 662 F.2d 731, 735 (11th Cir. 1981)).

       The opinions of treating physicians are entitled to substantial or considerable weight unless

good cause is shown to the contrary. Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004).

The Eleventh Circuit has concluded that good cause exists when the: “treating physician’s opinion

was not bolstered by the evidence; (2) evidence supported a contrary finding; or (3) treating

physician’s opinion was conclusory or inconsistent with the doctor’s own medical records. Id.

       In this case, the Court finds that the ALJ failed to provide good cause for rejecting the

opinions of Plaintiff’s treating physicians Drs. Malhotra, Ulseth, and Co. The ALJ explained that

she rejected these opinions on the basis that they were “inconsistent with the record as a whole.”

The ALJ, however, did not further elaborate this finding and it is not obvious to this Court upon

review how the opinions were inconsistent. “Conclusory statements by an ALJ to the effect that

an opinion is internally inconsistent or not supported by the medical record are insufficient to show

an ALJ's decision is supported by substantial evidence unless the ALJ articulates factual support

for such a conclusion.” Reed v. Comm'r of Soc. Sec., 2015 WL 7688471, at *3 (M.D. Fla. Nov. 27,

2015). While the ALJ reviewed the medical evidence at length and thoroughly summarized

Plaintiff’s physicians’ opinion, she did not sufficiently articulate how the opinions were

inconsistent with the evidence as a whole. Thus, the Court rejects this reason as good cause for

discounting the opinions.

       Further, the ALJ’s finding that the treating physicians’ opinions “are inconsistent with each

other” does not constitute good cause for discounting the opinions. While the opinions are not



                                                   - 11 -
identical, the Court notes that the differences seem relatively minor and, as Plaintiff notes, had no

impact on the issue of whether Plaintiff is disabled. For example, Dr. Malhotra opined that

Plaintiff is capable of standing/walking less than one hour and sitting less than one hour in an

eight-hour work day; Dr. Ulseth opined that Plaintiff can stand/walk less than three hours and sit

less than three hours in an eight-hour work day; and Dr. Co opined that Plaintiff can stand/walk

for less than three hours and sit less than two hours in an eight-hour work day. The minor

differences between their opinions, to this Court, seem to matter less than the fact that they agree

in that Plaintiff has serious limitations in her ability to stand/walk and sit in an eight-hour work

day. Thus, their opinions appear to bolster one another, rather than act as grounds for discounting

the opinions. Perhaps there is a good reason to believe that the differences in the opinions

undermine their persuasiveness. The ALJ’s opinion does not further elaborate.


       The ALJ also rejected Plaintiff’s treating physician’s opinion on the basis that the opinions

were contained in “check-box style forms completed by the physicians” which included “only

conclusions regarding the functional limitations without any rationale for those conclusions.”

While Defendant is correct that courts have remarked that check-off forms, like the ones used by

Plaintiff’s treating physicians in this case, can be of limited probative value, Defendant cites no

case showing that the fact that a physician used a check-off form constituted good cause, by itself,

for rejecting that treating physician’s opinion. Thus, while the ALJ did not err by considering the

probative value of the opinions on the basis that the opinions were contained in check-off forms,

this fact alone does not constitute good cause for rejecting the opinions.

       As treating physicians, Drs. Malhotra, Ulseth, and Co’s opinions were entitled to

substantial weight unless the ALJ provided good cause for rejecting the opinions. Here, the Court




                                                   - 12 -
finds that the ALJ failed to do so. Upon remand, the ALJ shall re-evaluate their opinions and

explain the weight given to each of their opinions.

        As the ALJ’s weighing of the treating physicians’ opinions is closely related to the analysis

of Plaintiff’s credibility, the Court defers from addressing Plaintiff’s second raised issue at this

time.


        III.   Conclusion

        The decision of the Commissioner is REVERSED AND REMANDED. The Clerk of the

Court is directed to enter judgment consistent with this opinion and, thereafter, to close the file.

        DONE and ORDERED in Fort Myers, Florida on February 15, 2019.




        Copies furnished to:

        Counsel of Record
        Unrepresented Parties




                                                    - 13 -
